OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the judgment and order of Supreme Court, Westchester County reinstated.
The Appellate Division concluded that the report of the Charter Revision Commission of the City of Yonkers failed to comply with the requirements of Municipal Home Rule Law §36 (5) (a). This conclusion is erroneous. The seven-page single-spaced report details the history of the Commission’s formation, giving a background and overview of the two Charter amendment propositions that the Commission ultimately adopted — including a discussion of its review of the proposed Local Laws considered by the City Council on the issues involved. The report also specifically states that the Charter Revision Commission examined the balance of the *893Charter, discussed other amendments to the Charter, including changing the years in the term of City Council Member and City Council President, staggering Council Members’ terms, changing the City Council President to a Vice Mayor and other changes to the form and organization of City government. The report concludes that the Commission proposed no changes to the balance of the Charter at the time because those portions of the Charter required "significant further study”. Rather than propose a new Charter, therefore, the Commission proposed only two amendments to the existing Charter (see generally, Municipal Home Rule Law § 36 [5] [b]). The report satisfied the requirements of Municipal Home Rule Law § 36 (5) (a). In light of this conclusion, we need not reach petitioners’ additional argument concerning the scope of the City Clerk’s power to substantively review the report of Charter Revision Commission upon its filing.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.